Case: 14-119   Document: 8      Page: 1   Filed: 04/23/2014




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

 KATHERINE ARCHULETA, DIRECTOR, OFFICE
      OF PERSONNEL MANAGEMENT,
               Petitioner,

                           v.

                  MARY A. MILLER,
                    Respondent,

                          AND

     MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
             ______________________

                       2014-119
                ______________________

   Petition for Review of the Merit Systems Protection
Board in No. SF-0752-11-0766-R-2.
                ______________________

                    ON PETITION
                ______________________

     Before LOURIE, DYK, and REYNA Circuit Judges.
LOURIE, Circuit Judge.
                         ORDER
Case: 14-119     Document: 8     Page: 2   Filed: 04/23/2014



2                                 ARCHULETA   v. MARY MILLER



     The Director of the Office of Personnel Management
(“OPM”) petitions for review of a final order of the Merit
Systems Protection Board pursuant to 5 U.S.C. § 7703(d).
The Board found that the agency “failed to provide a
‘rational basis’ for requiring the appellant to accept the
geographic reassignment” and that the agency instead
invoked its discretion to reassign her as a “veil” to effect
her separation. The Board thus concluded her removal
did not promote the efficiency of the service.
     OPM may seek review of a Board decision when it
determines “that the Board erred in interpreting a civil
service law, rule or regulation” and that the Board’s
decision will have a substantial impact on the administra-
tion of the civil service. See 5 U.S.C. § 7703(d). The
"granting of the petition for judicial review shall be at the
discretion of the Court of Appeals." Id. OPM asserts that
when the Board reviewed the agency’s removal of Miller
for failure to accept a geographic reassignment it assessed
the merits of the agency’s underlying reassignment order,
and by doing so “the [B]oard improperly substituted its
judgment on managerial decisions Congress has left to
agencies.”
    OPM further asserts that “if the [B]oard is permitted
to substitute its judgments for reassignments throughout
the entire Federal Government, the tool of reassignment
will be rendered unworkable, onerous, and burdensome.”
    We conclude that review should be granted.
    Upon consideration thereof,
    IT IS ORDERED THAT:
    OPM’s petition is granted.




\
Case: 14-119    Document: 8   Page: 3   Filed: 04/23/2014



ARCHULETA   v. MARY MILLER                               3



                                 FOR THE COURT

                                 /s/ Daniel E. O’Toole
                                 Daniel E. O’Toole
                                 Clerk of Court
s25